Citation Nr: 0803990	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-12 863	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include on a secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to June 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
the hearing is of record.

When this case was most recently before the Board in 
September 2007, it was remanded for further development.  


FINDING OF FACT

Hypertension was not present within one year of the veteran's 
discharge from service, and is not etiologically related to 
active service or service-connected disability.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Hypertension is not proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant is seeking service connection for hypertension.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under 


[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice required by the VCAA and the implementing 
regulation, was provided in the form of a letter from the RO 
to the veteran and his representative sent in April 2003.  
Although this letter did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that this letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession. 

While the veteran was not provided notice with respect to the 
disability-rating or effective-date element of his claim 
until May 2007, after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for hypertension.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide timely notice with respect to those elements of the 
claim is no more than harmless error.

In regard to VA's duty to assist, the record reflects that 
the veteran's service medical have been obtained, as have 
post-service treatment records.  In addition, the veteran has 
been provided an appropriate VA examination.  Neither the 
veteran nor his representative has identified any additional 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Accordingly, 
the Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) medical evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
his hypertension because it was caused by his service-
connected chronic gastritis, hiatal hernia, and 
gastroesophageal reflux.
 
The veteran does not allege nor do the records show that the 
veteran's hypertension was present within one year of his 
discharge from service or that it is directly related to 
service.  Furthermore, the examiner in an April 2007 VA 
examination opined that the veteran's current hypertension 
was not caused by or related to service.  

Two opinions of record address whether the veteran's 
hypertension is secondary to the his service-connected 
disabilities.  In an October 2003 letter, the veteran's 
private physician, Dr. M, stated that he had treated the 
veteran for four years and could not say with certainty 
exactly what triggered the veteran's hypertension or stomach 
problems because he had not been the veteran's primary care 
physician for the duration of these conditions.  In a June 
2005 letter, the same physician stated that it was his 
medical opinion that the long-standing untreated stomach 
problems the veteran had during his military duty indeed 
contributed to his current esophagitis and hypertension.  
While this opinion is supportive of the veteran's claim, the 
Board has found it to be of limited probative value because 
the examiner failed to identify any scientific data 
supporting the proposition that untreated stomach problems 
can cause or worsen hypertension and in fact failed to 
provide any rationale for his opinion.  

In an addendum to an April 2007 VA examination report, the 
examiner opined that the veteran's hypertension is not 
worsened by his other service-connected conditions.  The 
examiner explained that hiatal hernia and esophageal 
structures do not cause or worsen hypertension.  The Board 
finds the VA examiner's opinion to be more probative because 
he had the opportunity to review the veteran's claims file 
before providing his opinion, while the veteran's private 
physician did not.  Also, the VA examiner did provide an 
adequate rationale for his opinion.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for hypertension, to 
include on a secondary basis, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


